[J -50A-2019 and J -50B-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 78 MAP 2018

                    Appellee                  :   Appeal from the Order of the
                                              :   Superior Court at No. 793 MDA
                                              :   2017, Reconsideration Denied
              v.                              :   August 21, 2018, Affirming the Order
                                              :   of the Clinton County Court of
                                              :   Common Pleas, Criminal Division, at
 NAPHEACE JAMAL COOPER-REID,                  :   No. CP-18-CR-0000245-2016 dated
                                              :   May 8, 2017 and Remanding for
                    Appellant                 :   further proceedings.

                                              :   ARGUED: November 20, 2019


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 79 MAP 2018

                    Appellee                  :   Appeal from the Order of the
                                              :   Superior Court at No. 792 MDA
                                              :   2017 dated June 13, 2018,
              v.                              :   Reconsideration Denied August 21,
                                              :   2018, Affirming the Order of the
                                              :   Clinton County Court of Common
 NELSON RIVERA JR.,                           :   Pleas, Criminal Division, at No. CP-
                                              :   18-CR-0000513-2016 dated May 8,
                    Appellant                 :   2017 and Remanding for further
                                              :   proceedings.

                                              :   ARGUED: November 20, 2019


                                       ORDER


PER CURIAM                                                   DECIDED: June 25, 2020

      AND NOW, this 25th day of June, 2020, the order of the Superior Court is

VACATED, and the cases are REMANDED to the Superior Court for reconsideration in

light of this Court's decision in Commonwealth v. Johnson, 40 EAP 2018.